DETAILED ACTION
Applicant’s amendment filed January 7, 2022 is acknowledged.
Claims 1 and 11 have been amended.
Claims 6 and 16 are cancelled.
Claims 1-5, 7-15, and 17-20 are currently pending.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the allowable subject matter as indicated in the Office Action dated October 15, 2021.  The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, determining whether the third device initiates a request for establishing connection with the second device; in case that the third device is determined to initiate the request for establishing the connection, transmitting first device information of the second device to the third device for establishing the connection with the second device; and in case that the third device is not determined to initiate the request for establishing the connection, transmitting second device information of the third device to the second device for establishing a second connection with the third device, wherein the second device information of the third device includes the second unique identifier of the third device, and wherein the first device information of the third device includes the first unique identifier of the second device, and distinguishes from the prior art of record when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 26, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477